Exhibit 10.1


EXECUTION VERSION
CONFIDENTIAL


July 20, 2020
Robert Rosenheck
At the Address on file with the Company


Dear Rob,
This letter agreement (this “Letter Agreement”), effective as of the date hereof
(the “Effective Date”), sets forth the terms and conditions of your resignation
of employment from Redwood Wellness, LLC, a Delaware limited liability company
(the “Company”). Capitalized terms used in this Letter Agreement that are not
defined herein have the meanings set forth in your employment agreement with the
Company, dated as of August 1, 2019 (the “Employment Agreement”).
1.Acceptance of Resignation.
The Company and Cronos Group Inc., a corporation organized under the laws of the
Province of British Columbia (“Cronos Group”), hereby accept, acknowledge, and
agree to, effective as of the Effective Date, your resignation of employment
with the Company for Good Reason, including your resignation from your position
as Chief Executive Officer of the Company and all other positions you may hold
as an officer or director (or similar or equivalent position) of the Company,
Cronos Group or any subsidiary thereof (collectively, the “Resignation”). The
Company hereby waives any applicable notice or cure periods conditional upon
your resignation for Good Reason. If any other documentation is necessary to
properly effectuate the Resignation, you agree to cooperate reasonably and
promptly in executing and delivering it at the request of the Company or Cronos
Group.
2.Severance Benefits and Long-Term Incentives.
Contingent on your execution and non-revocation of the Release and Waiver of
Claims attached hereto as Exhibit A (the “Release”) during the applicable
revocation period, in consideration of amounts in excess of the minimum
entitlements under applicable law and in accordance with Section 5.3(a) of the
Employment Agreement: (a) the Company, shall, in full satisfaction of its
obligations to you, (i) pay your Base Salary and accrued but unpaid vacation pay
in accordance with applicable law, (ii) reimburse your documented expenses
properly incurred prior to the Resignation in accordance with the Company’s
expense reimbursement policy, (iii) pay you $41,666.67, which represents two (2)
months of your annual base salary in effect at the time of the Resignation,
payable by way of lump sum payment within sixty (60) days thereafter, and (iv)
continue your group insured benefits in accordance with Section 5.3(a)(iv) of
the Employment Agreement; and (b) Cronos Group shall, in full satisfaction of
its obligations to you, vest any outstanding and unvested restricted share units
granted to you pursuant to the Restricted Share Unit Agreement entered into on
September 5, 2019 (the “RSU Agreement”) and promptly (but not later than thirty
(30) calendar days thereafter) settle such restricted share units in common
shares of Cronos Group.
You understand and agree that the entitlements under this Section 2 are provided
in satisfaction of your entitlements to (a) severance pay under the Employment
Agreement, any employee benefit plan sponsored by the Company or any of its
affiliates, applicable law or otherwise, and (b) the restricted share units
under the RSU Agreement. You will not be entitled to any other payments or
benefits under the Employment Agreement or the RSU Agreement, except as
specifically provided herein.
3.Restrictive Covenants; Return of Materials.



--------------------------------------------------------------------------------



You hereby affirm that the restrictive covenants and other post-employment
obligations contained in the Confidentiality, Non-Competition and
Non-Solicitation Agreement, dated as of August 1, 2019 (the “Restrictive
Covenant Agreement”) and the Employment Agreement, respectively, are and shall
remain in effect and enforceable in accordance with the terms of the Restrictive
Covenant Agreement and Employment Agreement, respectively, and you hereby
reaffirm the existence and reasonableness of those obligations (including,
without limitation, any confidentiality obligations, and any non-competition,
non-solicitation, non-interference and non-disparagement restrictions). You also
hereby reaffirm and acknowledge your obligations to comply with the provisions
set forth in Section 2(b) of the Restrictive Covenant Agreement and the Company
hereby requests the return, as of the Effective Date, of all Confidential
Information and other Company property described in such Section 2(b)
(including, without limitation, log-ins and access codes to all Company social
media accounts and websites).
4.Image; Likeness.
Each of the Company and Cronos Group acknowledges and agrees that it has not
obtained any ownership interest in, or license or permission conveying the right
to use, your name, likeness, image, voice, biography or other personal rights or
rights of publicity (collectively, “Personal Rights”), and neither the Company
nor Cronos Group, nor any of their respective affiliates, shall make any new use
of such Personal Rights for any purpose that would constitute infringement or
misappropriation of your Personal Rights under applicable law in the absence of
such a license or permission. For the avoidance of doubt, nothing in this Letter
Agreement shall (a) require the removal or modification of any Personal Rights
as they already appear as of the date of this Letter Agreement, including as
they appear on any historical social media postings or other existing materials,
whether tangible, digital or otherwise, or (b) prohibit any use of Personal
Rights reasonably required under applicable law or pursuant to the rules of any
national securities exchange upon which the securities of Cronos Group or any of
its affiliates are listed; provided, that, notwithstanding the foregoing, Cronos
Group shall remove your name, image and biography from the “About” page of its
website.
5.Amendments.
This Letter Agreement may only be amended by written agreement executed by the
Company, Cronos Group and you.
6.Independent Legal Advice.
You acknowledge that you have been encouraged to obtain independent legal advice
regarding the execution of this Letter Agreement, and that you have either
obtained such advice or voluntarily chosen not to do so, and hereby waive any
objections or claims you may make resulting from any failure on your part to
obtain such advice.
7.Expenses.
All costs, fees and expenses incurred in connection with this Letter Agreement
and the transactions contemplated this Letter Agreement including all costs,
fees and expenses of representatives the parties hereto, shall be paid by the
party incurring such cost, fee or expense.
8.Counterparts.
This Letter Agreement may be executed in one or more counterparts, each of which
when executed shall be deemed to be an original but all of which taken together
shall constitute one and the
2



--------------------------------------------------------------------------------



same agreement. Delivery of an executed counterpart of a signature page to this
Letter Agreement by electronic transmission, including in portable document
format (.pdf), shall be deemed as effective as delivery of an original executed
counterpart of this Letter Agreement.
[Signature Page Follows]
3




--------------------------------------------------------------------------------



If you agree that this Agreement correctly memorializes our understandings,
please sign and return this Agreement, which will become a binding agreement as
the Effective Date.

Sincerely,REDWOOD WELLNESS, LLCBy:ZEUS CANNABINOIDS LLCBy:/s/ Michael
GorensteinName:Michael GorensteinTitle:PresidentCRONOS GROUP INC.By:/s/ Michael
GorensteinName:Michael GorensteinTitle: Chief Executive OfficerAccepted and
Agreed:/s/ Robert RosenheckRobert Rosenheck
Date: July 20, 2020





[Signature Page to Resignation Letter Agreement]




--------------------------------------------------------------------------------



Exhibit A


RELEASE AND WAIVER OF CLAIMS


Release AND WAIVER OF CLAIMS (this “Release”), by Robert Rosenheck (“Executive
Releasor”) in favor of Redwood Wellness, LLC and its subsidiaries (collectively,
the “Employer”), affiliates, stockholders, beneficial owners of its stock, its
current or former officers, directors, employees, members, attorneys and agents,
and their predecessors, successors and assigns, individually and in their
official capacities (the “Employer Releasees”).
WHEREAS, Executive Releasor has been employed as Chief Executive Officer;
WHEREAS, Executive Releasor has resigned from his position as Chief Executive
Officer (and all other positions Executive Releasor holds as an officer or
director (or similar or equivalent position) of Employer, Cronos Group Inc. or
any subsidiary thereof) for Good Reason under the terms of the employment
agreement entered into by the Employer and Executive Releasor, dated August 1,
2019 (the “Employment Agreement”), effective as of July 20, 2020; and
WHEREAS, Executive Releasor is seeking the payments and other benefits and
entitlements set forth in Section 5.3 of the Employment Agreement, as further
described in the letter agreement among the Employer, Cronos Group, Inc. and
Executive Releasor, dated July 20, 2020 (the “Letter Agreement”), to which this
Release is attached as an exhibit, that are conditioned on the effectiveness of
this Release.
NOW, THEREFORE, in consideration of such payments and benefits and the covenants
and agreements hereinafter set forth, the parties agree as follows:
1.EXECUTIVE RELEASOR’S GENERAL RELEASE. Executive Releasor knowingly and
voluntarily waives, terminates, cancels, releases and discharges forever the
Employer Releasees from any and all suits, actions, causes of action, claims,
allegations, rights, obligations, liabilities, demands, entitlements or charges
(collectively, “Claims”) that Executive Releasor (or Executive Releasor’s heirs,
executors, administrators, successors and assigns) has or may have, whether
known, unknown or unforeseen, vested or contingent, by reason of any matter,
cause or thing occurring at any time before and including the date of this
Release, including all claims arising under or in connection with Executive
Releasor’s employment, or termination or resignation of employment with the
Employer, including, without limitation: Claims under United States federal,
state or local law and the national or local law of any foreign country
(statutory or decisional), for wrongful, abusive, constructive or unlawful
discharge or dismissal, for breach of any contract, or for discrimination based
upon race, color, ethnicity, sex, age, national origin, religion, disability,
sexual orientation, or any other unlawful criterion or circumstance, including
rights or Claims under the Age Discrimination in Employment Act of 1967
(“ADEA”), the Older Workers Benefit Protection Act of 1990 (“OWBPA”), violations
of the Equal Pay Act, Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, the Americans with Disabilities Act of 1991, the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Fair Labor Standards Act,
the Worker Adjustment Retraining and Notification Act, the Family Medical Leave
Act, including all amendments to any of the aforementioned acts; and violations
of any other federal, state, or municipal fair employment statutes or laws,
including, without limitation, violations of any other law, rule, regulation, or
ordinance pertaining to employment, wages, compensation, hours worked, or any
other Claims for compensation or bonuses, whether or not paid under any
compensation plan or arrangement; breach of contract; tort and other common law
Claims; defamation; libel; slander;



--------------------------------------------------------------------------------



impairment of economic opportunity defamation; sexual harassment; retaliation;
attorneys’ fees; emotional distress; intentional infliction of emotional
distress; assault; battery, pain and suffering; and punitive or exemplary
damages (the “Executive Released Matters”). In addition, in consideration of the
provisions of this Release, Executive Releasor further agrees to waive any and
all rights under the laws of any jurisdiction in the United States, or any other
country, that limit a general release to those Claims that are known or
suspected to exist in Executive Releasor’s favor as of the Effective Date (as
defined below).
Executive Releasor expressly waives and relinquishes all rights and benefits
afforded by Section 1542 of the Civil Code of the State of California, and in so
doing understands and acknowledges the significance of such specific waiver of
Section 1542 that reads as follows:
“A general release does not extend to claims which the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release, which if known by him or her would have materially
affected his or her settlement with the debtor or released party.”
Executive Releasor expressly waives, relinquishes and forfeits all rights and
benefits accorded by the provisions of California Civil Code Section 1542, and
furthermore waives any rights that he or she might have to invoke such
provisions now or in the future with respect to the Executive Released Matters.
Thus, notwithstanding the provisions of Section 1542, and the purpose of
implementing a full and complete release and discharge of the claims released by
this Release, Executive Releasor expressly acknowledges that this Release is
intended to include in its effect, without limitation, all claims which
Executive Releasor does not know or suspect to exist in his favor at the time of
execution hereof arising out of or relating in any way to the subject matter of
the actions referred to herein above and that this Release contemplates the
extinguishment of any such claims.
2.ACKNOWLEDGEMENT OF RESIGNATION. The Employer and Cronos Group, Inc., on behalf
of themselves and their Affiliates (as defined in the Membership Interest
Purchase Agreement by and among Cronos Group Inc., Employer and, for certain
limited purposes, Executive Releasor and Cynthia Capobianco, dated August 1,
2019 (the “MIPA”) (collectively, the “Employer Group”) acknowledge and agree
that Executive Releasor’s resignation in and of itself shall not be deemed to be
a breach by Executive Releasor of any obligation or covenant to or with any
member of the Employer Group under any agreement (including, without limitation,
Executive Releasor’s Confidentiality, Non-Competition and Non-Solicitation
Agreement, dated as of August 1, 2019 (the “Restrictive Covenant Agreement”)),
whether or not such resignation in and of itself causes any direct or indirect
loss or damages, reputational harm or other adverse changes to any member of the
Employer Group, including, without limitation, any diminishment or deterioration
of the value of the businesses of the Employer Group or to any employment,
third-party, partnership or other business relationships of the Employer Group,
and no member of the Employer Group shall bring any Claim in respect of such
resignation against the Executive Releasor; provided, that, for the avoidance of
doubt, the Employer Group may bring a Claim to the extent arising from any other
action or omission taken by Executive Releasor, directly or indirectly, that
would constitute a breach of any obligation or covenant to or with any member of
the Employer Group under this Release, the Letter Agreement, the Employment
Agreement or the Restrictive Covenant Agreement.
3.SURVIVING CLAIMS. Notwithstanding anything herein to the contrary, this
Release shall not:
2



--------------------------------------------------------------------------------



(i)release any Claims for payment of amounts payable under the Employment
Agreement (including, without limitation, under Section 5.3 thereof);
(ii)release any Claim for employee benefits under plans covered by ERISA to the
extent any such Claim may not lawfully be waived or for any payments or benefits
under any Employer plans that have vested (including any 401(k) plan) according
to the terms of those plans;
(iii)release any Claim or right Executive Releasor may have pursuant to
indemnification, advancement, defense, or reimbursement pursuant to any
applicable D&O policies, any similar insurance policies, applicable law or
otherwise;
(iv)release any Claim that may not lawfully be waived in a private agreement
between the parties;
(v)release any Claim under the Restrictive Covenant Agreement;
(vi)release any Claim under, or arising in connection with the transactions
contemplated by, the MIPA or the Lockup Agreement (as defined therein); or
(vii)limit Executive Releasor’s rights under applicable law to provide truthful
information to any governmental entity or to file a charge with or participate
in an investigation conducted by any governmental entity. Notwithstanding the
foregoing, Executive Releasor agrees to waive Executive Releasor’s right to
recover monetary damages in connection with any charge, complaint or lawsuit
filed by Executive Releasor or anyone else on Executive Releasor’s behalf
(whether involving a governmental entity or not); provided that Executive
Releasor is not agreeing to waive, and this Release shall not be read as
requiring Executive Releasor to waive, any right Executive Releasor may have to
receive an award for information provided to any governmental entity.
4.ADDITIONAL REPRESENTATIONS. Executive Releasor further represents and warrants
that Executive Releasor has not filed any civil action, suit, arbitration,
administrative charge, or legal proceeding against any Employer Releasees nor,
has Executive Releasor assigned, pledged, or hypothecated as of the Effective
Date any Claim to any person and no other person has an interest in the Claims
that he is releasing.
5.ACKNOWLEDGMENT BY EXECUTIVE RELEASOR. Executive Releasor acknowledges and
agrees that Executive Releasor has read this Release in its entirety and that
this Release is a general release of all known and unknown Claims. Executive
Releasor further acknowledges and agrees that:
(i)this Release does not release, waive or discharge any rights or Claims that
may arise for actions or omissions after the Effective Date of this Release and
Executive Releasor acknowledges that he is not releasing, waiving or discharging
any ADEA Claims that may arise after the Effective Date of this Release;
3



--------------------------------------------------------------------------------



(ii)Executive Releasor is entering into this Release and releasing, waiving and
discharging rights or Claims only in exchange for consideration which he is not
already entitled to receive;
(iii)Executive Releasor has been advised, and is being advised by the Release,
to consult with an attorney before executing this Release;
(iv)Executive Releasor has been advised, and is being advised by this Release,
that he has been given at least twenty-one (21) days within which to consider
the Release, but Executive Releasor can execute this Release at any time prior
to the expiration of such review period; and
(v)Executive Releasor is aware that this Release (including, without limitation,
Section 2 above) shall become null and void if he or she revokes his or her
agreement to this Release within seven (7) days following the date of execution
of this Release. Executive Releasor may revoke this Release at any time during
such seven-day period by delivering (or causing to be delivered) to the Employer
written notice of his or her revocation of this Release no later than 5:00 p.m.
Eastern time on the seventh (7th) full day following the date of execution of
this Release (the “Effective Date”). Executive Releasor agrees and acknowledges
that a letter of revocation that is not received by such date and time will be
invalid and will not revoke this Release.
6.COOPERATION WITH INVESTIGATIONS AND LITIGATION. Executive Releasor agrees,
upon the Employer’s reasonable request and consistent with Executive Releasor’s
reasonable business and personal obligations, to reasonably cooperate with the
Employer in any investigation, litigation, arbitration or regulatory proceeding
regarding events that occurred during Executive Releasor’s tenure with the
Employer or its Affiliate, including making himself or herself reasonably
available to consult with Employer’s counsel, to provide information and to give
testimony. Employer will reimburse Executive Releasor for reasonable
out-of-pocket expenses Executive Releasor incurs in extending such cooperation,
so long as Executive Releasor provides satisfactory documentation of the
expenses. Nothing in this section is intended to, and shall not, restrict or
limit Executive Releasor from exercising his or her protected rights described
in Sections 3, 5, 6 or 7 hereof or restrict or limit Executive Releasor from
providing truthful information in response to a subpoena, other legal process or
valid governmental inquiry.
7.NON-DISPARAGEMENT. Executive Releasor agrees not to speak or act in a manner
that would reasonably be expected to disparage or defame or damage the goodwill
of Employer or its Affiliates, or the business or personal reputations of any of
its officers, directors, partners, agents, employees, clients or suppliers, and
further agrees not to engage in any other depreciating conduct or communications
with respect to Employer or its Affiliates including, without limitation, on
social media. Employer and Cronos Group Inc. agree not to, agree to cause each
of its Affiliates not to and agree to direct each of their and their Affiliates’
respective Representatives (as defined in the MIPA) not to, speak or act in a
manner that would reasonably be expected to disparage or defame Executive
Releasor or Executive Releasor’s, heirs, executors, administrators, successors
and assigns, and further agree not to, agree to cause each of its Affiliates not
to and agree to direct each of their and their Affiliates’ respective
Representatives not to, engage in any other depreciating conduct or
communications with respect to Executive Releasor including, without limitation,
on social media. For the avoidance of doubt, nothing contained herein shall
adversely affect or impair any party’s right to enforce any of the restrictive
4



--------------------------------------------------------------------------------



covenants or other post-employment obligations contained in the Restrictive
Covenant Agreement, or any other agreement to which such party is a party or
otherwise bound.
8.GOVERNING LAW. To the extent not subject to federal law, this Release will be
governed by and construed in accordance with the law of the State of California
applicable to contracts made and to be performed entirely within that state.
9.SEVERABILITY. If any provision of this Release should be declared to be
unenforceable by any administrative agency or court of law, then the remainder
of the Release shall remain in full force and effect.
10.CAPTIONS; SECTION HEADINGS. Captions and section headings used herein are for
convenience only and are not a part of this Release and shall not be used in
construing it.
11.COUNTERPARTS; FACSIMILE SIGNATURES. This Release may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original instrument without the production of any other counterpart.
Any signature on this Release, delivered by either party by photographic,
facsimile or PDF shall be deemed to be an original signature thereto.


IN WITNESS WHEREOF I have hereunder set my hand this 20th day of July, 2020.

SIGNED AND DELIVEREDin the presence of:/s/ Cynthia Capobianco/s/ Robert
Rosenheck
Witness’ Signature
Robert RosenheckCynthia CapobiancoPrint Name of WitnessAddress of WitnessSIGNED
AND DELIVEREDREDWOOD WELLNESS, LLCBy: ZEUS CANNABINOIDS LLCBy: /s/ Michael
GorensteinName:Michael GorensteinTitle:PresidentCRONOS GROUP INC.By:/s/ Michael
GorensteinName:Michael GorensteinTitle:Chief Executive Officer

5

